UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 31, 2011 STEWART & STEVENSON LLC (Exact Name of Registrant as Specified in its Charter) Delaware 001-33836 20-3974034 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1000 Louisiana St., Suite5900, Houston, TX (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (713)751-2700 None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a—12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d—2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Stewart & Stevenson LLC (“the Company”) announced today the appointment of Mr. Steve Fulgham as its new Chief Executive Officer (“CEO”) and a member of its Board of Directors.The Company also announced that Robert L. Hargrave, its current CEO, has been elected as Vice Chairman and will lead the Company’s efforts in OEM relations and in the expansion of its distribution operations.Mr. Fulgham’s and Mr. Hargrave’s appointments were effective as of January 31, 2011. Mr. Fulgham, 50, has twenty-seven years of service with Schlumberger in a variety of management positions in the United States and abroad.His most recent position was President of Schlumberger North America Land.Prior to that, he held management positions in the Middle East, Asia, Africa and Europe. Mr. Fulgham has not engaged in, and is not otherwise connected to, any transaction that would require disclosure pursuant to Item 404(a) of Regulation S-K. A copy of the press release announcing Mr. Fulgham’s and Mr. Hargrave’s appointments is attached hereto as Exhibit 99.1 and is incorporated herein. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit NumberDescription 99.1Press release dated January 31, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STEWART & STEVENSON LLC By:/s/ John B. Simmons John B. Simmons Chief Financial Officer February 1, 2011
